Citation Nr: 1012054	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-17 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 
1946.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2004 
and March 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In an August 2008 decision, the Board denied service 
connection for bilateral hearing loss and tinnitus.  
Thereafter, the Veteran appealed the Board's denial of his 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2009, pursuant to a Joint Motion, 
the Court to vacated and remanded the August 2008 Board 
decision.   The case has been returned to the Board for 
further appellate review in light of the Joint Motion. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss cannot be 
dissociated from noise exposure during active military 
service.

2.  The Veteran's tinnitus cannot be dissociated from noise 
exposure during active military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for 
bilateral hearing loss and tinnitus herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  
In this case, there is no competent evidence that the Veteran 
manifested hearing loss to a degree of 10 percent or more 
within the one year following his service discharge in March 
1946.  As such, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he has bilateral hearing loss and 
tinnitus as the result of acoustic trauma he experienced 
while stationed aboard the battleship U.S.S. Iowa.  
Therefore, he claims that service connection is warranted for 
such disorders.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to hearing 
difficulty or tinnitus.  On his March 1946 discharge 
examination, he had 15/15 hearing in both ears on a whispered 
voice test.  

As indicated previously, the Veteran claims that he was 
exposed to acoustic trauma, to include various guns aboard 
the battleship U.S.S. Iowa, during his military service.  
Despite the fact that the record is void of documentation of 
complaints or treatment for hearing difficulty or tinnitus 
during service, the Veteran is competent to describe the 
nature and extent of his in-service noise exposure.  See 
38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Moreover, such contentions are consistent with the 
Veteran's documented service aboard the battleship U.S.S. 
Iowa. 

Post-service VA medical records dated in August 1953 reflect 
complaints of a two-week history of dizziness, earache, 
tinnitus, sore throat, and fever.  The Veteran reported that 
he had been taking penicillin during this time, and physical 
examination revealed normal ear drums and a somewhat red 
throat which indicated subsiding pharyngitis and tonsillitis.  
A subsequent October 1953 VA medical record indicates that 
the Veteran's sole trouble was a slight sore throat and 
slight acute pharyngitis; he denied tinnitus and deafness.  
The Veteran was diagnosed with acute pharyngitis.  

A March 2004 VA treatment record reveals the Veteran's 
history of decreased hearing.  He was subsequently diagnosed 
with bilateral hearing loss and tinnitus in July 2004.  
Specifically, at such time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
70
75
LEFT
45
55
60
75
80

The examiner diagnosed moderate to severe sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  A February 2005 
private audiogram reflects similar findings and high 
frequency bilateral sensorineural hearing loss was diagnosed.  
Therefore, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

Referable to tinnitus, such has been diagnosed by various 
medical professionals in August 1953 and July 2004 VA 
treatment records and a February 2005 private treatment 
record from L. M. C., M.D.  Moreover, tinnitus is a disorder 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board will now to turn to the issue of whether direct 
service connection is warranted for the Veteran's bilateral 
hearing loss.  In this regard, the July 2004 VA treatment 
provider opined that the Veteran's bilateral noise-induced 
hearing loss is more likely than not the result of his 
military noise exposure, complicated by age.  Additionally, 
in October 2004, a private physician, P. D., M.D., opined 
that the Veteran was exposed to noise on a battleship for two 
and a half years and, as a consequence, now has permanent 
service-related decreased hearing.  In September 2004, a VA 
physician indicated that the Veteran had been her patient for 
the prior five years and had significant hearing loss that 
she believed was related to his loud noise exposure during 
his military service.  Furthermore, in February 2005, 
Dr. L. M. C. opined that it was likely that the Veteran's 
hearing loss had been exacerbated as a result of his history 
of loud noise exposure due to his military service.  
Therefore, as there are no opinions to the contrary, the 
Board finds that the Veteran's bilateral hearing loss is 
etiologically related to noise exposure during active 
military service.  As such, service connection is warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regarding the Veteran's tinnitus, in February 2005, 
Dr. L. M. C. opined that the Veteran's tinnitus was secondary 
to his high frequency sensorineural hearing loss.  The doctor 
did not explain how tinnitus could be caused by a hearing 
loss.  However, it is well established that both a hearing 
loss and tinnitus can be caused by noise exposure.  Since 
noise exposure and injury (hearing loss) have been 
established, it seems appropriate to broadly construe the 
doctor's remarks as linking the tinnitus to the noise 
exposure in service, as well as the hearing loss.  Therefore, 
the Board finds that the Veteran's tinnitus was caused by 
injury during his active wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


